Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “100” in FIG. 1 and “500” in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “622”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on 

Specification
The disclosure is objected to because of the following informalities:
See p.0027 (two separate instances): “secondary unit 301” should read “secondary unit 305”
See p.0030: “through the fill needle 9” should read “through the fill needle 309”
See p.0033: “the on-body pump device 14” should read “the on-body pump device 301”
See p.0050: “301/14 – On-body pump device)” should read “301/14 – On-body pump device”
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not clearly recite that the needle, disclosed in claim 2, is considered part of the secondary unit.  Rather, the specification . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 12 recites a flow regulator valve comprising a gear system that is operable to regulate a size of an opening to the first port of the multi-lumen cannula and a size of an opening to the second port of the multi-lumen cannula.  The claimed gear system is described in [p.0049], but the specification does not mention a gear system operable to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the variable fill mechanism" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending the claim to read, “The secondary unit of claim 16…” to overcome this rejection, since the component “a variable fill mechanism” is introduced in claim 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassman et al. (WO 2016162755 A2).

Regarding claim 1, Hassman teaches:
A system, comprising: an on-body pump device (see FIG. 1, medicament delivery device, member 104) comprising a reservoir (“an internal reservoir of delivery device 104,” see [p.0020]) and a fluid pathway (“medicament delivery channel of the delivery device 104 fed by the internal medicament reservoir,” see [p.0027]), wherein the reservoir is configured to hold fluid, see [p.0024]; and a secondary unit (see FIG. 1, fill/insert device, member 102) removably coupled to the on-body pump device (104), see [p.0016], wherein the secondary unit (102) is configured to: receive a prefilled cartridge (see FIG. 3, medicament vial, member 120) containing a liquid drug (“…the fill/insert device 102 is adapted to accept a medicament supply, e.g., a medicament vial 120,” see [p.0017]); expel the liquid drug from the prefilled cartridge (120), and deliver the liquid drug to the reservoir of the on-body pump device (104) via the fluid pathway (“…the medicament fill port 132 can include any structure capable of interfacing with the medicament supply contained in the insert/fill device 102 to deliver medicament to an internal reservoir of delivery device 104,” see [p.0020]).

Regarding claim 2, Hassman teaches:
The system of claim 1, wherein the secondary unit (102) further comprises a needle (see FIG. 3, cannula, member 148) and a needle insertion mechanism (see FIG. 3, drive spring, member 118, and insert driver, member 112), wherein: the needle (148) is coupled to the fluid pathway (see below), and the needle insertion mechanism (118, 112) is operable to insert the needle (146) into skin of a user to enable delivery of the liquid drug, see [p.0026].
Hassman teaches that the needle (148) is a part of a cannula assembly (147), which also includes a base (149), see [p.0021], wherein the base (149) comprises an internal chamber in fluidic communication with the lumen of the needle (148).  Hassman further teaches, (“…the base 149 defines an internal chamber in fluidic communication with the lumen of the cannula 148. Upon being seated, the base 149 can automatically align with a medicament delivery channel of the delivery device 104 fed by the internal 

Regarding claim 3, Hassman teaches:
The system of claim 2, further comprising: a first interlock (see FIG. 3, pivot bar, member 124) operable to prevent operation of the needle insertion mechanism (112) until the reservoir is filled with a desired volume of the liquid drug.
Hassman teaches that the needle insertion mechanism (112) can be held in an unreleased position, wherein a drive spring (118) configured to actuate the needle insertion mechanism (112) is compressed by a resistance force applied by a first interlock (124) until the reservoir of the on-body pump device (104) is filled with a desired volume of a liquid drug (“In some instances, the fill/insert device 102 can be configured such that the resistance force from the pivot bar 124 is not fully removed until the fill driver 110 reaches the bottom of its stroke and the filling step is substantially completed,” see [p.0025]).  Once absent from the resistance force applied by the first interlock (124), the drive spring (118) can expand, driving the needle insertion mechanism (112) towards the on-body pump device (104), and thus triggering needle (146) insertion into the skin of a user, see [p.0026].



Regarding claim 5, Hassman teaches:
The system of claim 1, wherein the secondary unit (102) further comprises: an opening (see FIG. 4, housing chamber, member 108; the opening must further extend into and interact with fill port, member 132, in order to fill the reservoir within the on-body pump device with a liquid drug from the prefilled cartridge) configured to receive the prefilled cartridge (120) (see FIG. 4, housing chamber 108 houses fill driver 110, “the patient can load the device 102 with medicament, which may include attaching the medicament vial 120 to fill driver 110,” see [p.0017]), the opening (108,132) having: a cartridge stop (see FIG. 4, fill interface, member 138) configured to contact a movable plunger (see FIG. 4, dispensing portion, member 140 and piston portion, member 169) of the prefilled cartridge (120), see [p.0020 and p.0024], and a fill needle (see FIG. 4, hollow fill needle, member 136) configured to pierce the movable plunger (140) of the prefilled cartridge (120) (“…the dispensing portion 140 of the medicament vial 120 can interact with the fill interface 138, such that the hollow fill needle 136 is fluidically connected with the medicament supply [e.g., guided into the interior of the medicament vial 120],” see [p.0022]).
The Examiner is interpreting “dispensing portion” (140) to be “movable” because it moves simultaneously with the prefilled cartridge (120) in a proximal direction toward the on-body pump device (104) attached to the skin of the user once drive spring (116) is released from restriction forces within the secondary unit (102), see [p.0024].

Regarding claim 6, Hassman teaches:
The system of claim 1, wherein the on-body pump device (104) further comprises: an introducing needle device (see FIG. 3, drive portion, member 152) operable to insert a needle (148) coupled to the reservoir into skin of a user (“The force applied by the drive portion 152 can drive the insert interface 150, cannula assembly 147, and needle 146 downward, such that the needle 146 and cannula 148 exit a cannula outlet 174 in the base of the delivery device 104 and extend subcutaneously into the patient,” see [p.0026]).

Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pananen (US 20170340811 A1).

Regarding claim 9, Pananen teaches (see FIG. 5):
An on-body pump device, comprising: a first reservoir (first fluid chamber, member 522) configured to hold a first fluid, see [p.0041]; a second reservoir (second fluid chamber, member 532) configured to hold a second fluid, see [p.0041]; a first pump mechanism (first button drive, member 524, and first piston, member 527) fluidly coupled to the first reservoir (522), the first pump mechanism (524, 527) operable to pump the first fluid from the first reservoir (522) at a first preset rate (“The force by the user on the first button drive [524] advances the first piston [527] a first predetermined distance into the first fluid chamber [522] to drive the predetermined volume second pump mechanism (second button drive, member 534, and second piston, member 537) fluidly coupled to the second reservoir (532), the second pump mechanism (534, 537) operable to pump the second fluid from the second reservoir (532) at a second preset rate (“The force by the user on the second button drive 534 advances the second piston 537 a second predetermined distance into the second fluid chamber 532 to drive the predetermined volume of the second fluid out of the common outlet 546,” see [p.0042]); a flow regulator valve (common connecter, member 540) fluidly coupled to the first pump mechanism (524, 527) (“the first fluid delivery path [is] in fluid communication between the first fluid chamber 522 and the first inlet 542,” see [p.0041]) and the second pump mechanism (534, 537) (“second fluid delivery path 536 [is] in fluid communication between the second fluid chamber 532 and the second inlet [544],” see [p.0041]), wherein the flow regulator valve (540) comprises a first flow channel (first inlet, member 542) and a second flow channel (second inlet, member 544); and a cannula fluidly coupled to the flow regulator valve (540) (in a similar embodiment, “The common outlet 146 can have a cannula or hollow needle attached to the pump body… or the common outlet 146 can be attached to tubing which carries the fluid to an infusion set with a cannula or hollow needle,” see [p.0026]).


Regarding claim 13, in another embodiment, Pananen teaches (see FIG. 2B):
The on-body pump device of claim 9, further comprising: a septum (member 254) for receiving a secondary unit (comprising two prefilled cartridges, members 252), the septum (254) configured to enable delivery of the first fluid and the second fluid to the first reservoir (222) and second reservoir (232), respectively, see [p.0034].
The Examiner notes that the embodiment shown in FIG. 2B shows the same feature of a septum configured to enable delivery of a first and second fluid to first and second reservoirs, respectively in the embodiment shown in FIG. 5.  The only difference between the two embodiments is the method of pump activation, see [p.0027] and [p.0039].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hassman et al. (WO 2016162755 A2), as applied to claim 1 above, and further in view of Alferness et al. (US 8758308 B2).

Regarding claim 4, Hassman discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Hassman does not explicitly disclose the secondary unit comprising: a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug; and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug.
Alferness, in the same field of endeavor, teaches an on-body infusion device that comprises a first dial (see FIG. 5, member 82) operable to select a basal rate for delivery of a basal dosage of the liquid drug, see Column 5, Lines 4-8.  Additionally, Alferness teaches a second dial (see FIG. 8, member 136) operable to select a bolus increment for delivery of a bolus dosage of the liquid drug, see Column 5, Lines 56-67 and Column 6, Lines 1-7.  Alferness teaches that these dials are particularly helpful for patients who may need a different amount of basal insulin support at different times during the day, 
Hassman teaches the device can be of the patch pump type, see [p.0015].  For example, Hassman references Boit et al. (US 9,211,378 B2) for a patch pump device that can be used with the invention, wherein the patch pump features an actuation element (see FIG. 1, member 268) that is operable to deliver a dose of fluid medicament from a reservoir, such as bolus insulin, see Column 8, Paragraph 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassman, particularly a patch pump device similar to the one described above, to incorporate the teachings of Alferness by combining a first and second dial, taught by Alferness, to the outer housing of the patch pump device and coupled to an actuation element, as described above, in order to manually set a basal rate or adjust a bolus increment of liquid drug for delivery from the prefilled cartridge into the reservoir of the on-body pump device.  This modification would allow a variable dose of liquid drug to be dispensed at variable flow rates from the prefilled cartridge (via communication between the dials, an actuation element, and the fill driver, which carries the prefilled cartridge toward the on-body pump device to fill the reservoir), which Alferness teaches would allow for a device that is helpful for patients who may need a different amount of insulin support at different times during the day.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hassman et al. (WO 2016162755 A2), as applied to claim 1 above, and further in view of Pananen (US 20170340811 A1).

Regarding claims 7 and 8, Hassman discloses the claimed invention substantially as claimed, as set forth above in claim 1.  As discussed in claim 5, Hassman teaches an opening (108, 132) within the secondary unit (102) that is configured to receive a prefilled syringe (120), wherein the opening (108, 132) includes a fill needle (136) that is fluidly coupled to the reservoir within the on-body pump device (104).  However, Hassman does not explicitly disclose the secondary unit further comprising: a first opening configured to receive a first prefilled cartridge; and a second opening configured to receive a second prefilled cartridge, wherein the first opening includes a first fill needle and the second opening includes a second fill needle, nor does Hassman explicitly disclose the reservoir further comprising: a first reservoir compartment and a second reservoir compartment, wherein: the first reservoir compartment is fluidly coupled to the first fill needle within the first opening, and the second reservoir compartment is fluidly coupled the second fill needle within the second opening.  Pananen, in the same field of endeavor, teaches a mechanical injection pump that overcomes disadvantages of prior diabetes injection devices by providing two reservoirs for containing more than one type of medicament, i.e. bolus and basal insulin, that can be delivered to the patient multiple times throughout the day, if needed.  Prior devices, like insulin pens, typically require the use of two different insulin types for bolus and basal therapy, see [p.0003-0008].
first opening (see FIG. 2B, first reservoir space, member 250) configured to receive a first prefilled cartridge (see FIG. 2B, first fluid reservoir, member 229); and a second opening (see FIG. 2B, second reservoir space, member 260) configured to receive a second prefilled cartridge (see FIG. 2B, second fluid reservoir, member 239), see [p.0033].  Pananen further teaches that the first opening (250) includes a first fill needle (see FIG. 2B, hollow needle, member 258) (“The first fluid supply path [221] can include a hollow needle 258 projecting into the first reservoir space 250,” see [p.0034]) that is fluidly coupled to a first reservoir compartment (see FIG. 2B, first fluid chamber, member 222) (“…the hollow needle 258 [is] operable to pierce the septum 254 [of first fluid reservoir 229] and establish fluid communication between the first fluid reservoir 229 and the first fluid chamber 222 when the first fluid reservoir 229 is inserted in the first reservoir space 250,” see [p.0034]).  Moreover, Pananen teaches the second prefilled cartridge (239) can be arranged similarly to the first prefilled cartridge (229), see [p.0034], so that the second opening (260) that includes a second fill needle (see FIG. 2B, hollow needle, member 258) is fluidly coupled to a second reservoir compartment (see FIG. 2B, first fluid chamber, member 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassman to incorporate the teachings of Pananen in order to combine a known element (a second opening, taught by Pananen, the second opening configured to receive a second prefilled cartridge, and wherein the second opening includes a second fill needle that is fluidly coupled to a second reservoir compartment within the on-body pump device), with the secondary unit taught by Hassman using known methods, since it has been held that the claimed MPEP § 2143, subsection I.A.  Additionally, Pananen teaches that having two separate reservoirs to deliver two types of medicament, i.e. bolus and basal insulin, is advantageous for users as it makes insulin therapy easier and more compact in design, rather than requiring two separate devices to administer two types of medicament.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen (US 20170340811 A1), as applied to claim 9 above, and further in view of Chow et al. (US 20060253088 A1).

Regarding claims 10 and 11, Pananen discloses the claimed invention substantially as claimed, as set forth above in claim 9.  Pananen, in one embodiment, teaches a flow regulator valve (140), comprising a first flow channel (142), fluidly coupled to a first reservoir (122) via first fluid delivery path (126), a second flow channel (144), fluidly coupled to a second reservoir (132) via second fluid delivery path (136), and a common outlet (146).  Pananen also teaches the common outlet (146) can be a cannula or hollow needle, or it can be attached to tubing which carries the fluid to a cannula or hollow needle at its distal end, see [p.0026].  However, Pananen does not explicitly disclose the on-body pump device of claim 9, wherein the cannula is a multi-lumen cannula, comprising a first port configured to deliver the first fluid from the first reservoir and a second port configured to deliver the second fluid from the second reservoir, nor the first flow channel of the flow regulator valve is fluidly coupled to the first port of the multi-lumen cannula, and the second flow channel of the flow regulator valve is fluidly coupled to the second port of the multi-lumen cannula.
Chow, in the same field of endeavor, teaches a multi-lumen cannula (see FIG. 12A, member 202) comprising a first port (see FIG. 12A, member 282, fluidly coupled to first lumen 204) and a second port (see FIG. 12A, member 284, fluidly coupled to second lumen 206) configured to deliver one or more agents to an injection site, see [p.0052].  Chow teaches an apparatus that is configured to allow multiple needles to inject one or more agents to a treatment site, wherein the two or more needles can be guided to relatively the same spot for injection, and wherein the agents are kept separately until injected at the treatment site.  This allows the apparatus to provide one delivery path to deliver multiple injections, with only one puncture of the patient’s skin being necessary, thus minimizing injury or damages to the injection site, see [p.0033].
By substituting the common outlet taught by Pananen with the multi-lumen cannula taught by Chow, the modified device of Pananen would allow the first flow channel (Pananen: 142) of the flow regulator valve (Pananen: 140) to be fluidly coupled to the first port (Chow: 282) of the multi-lumen cannula (Chow: 202) by methods known in the art, wherein the first flow channel of the flow regulator valve is fluidly coupled to a first reservoir, as described above in claim 9, and the second flow channel (Pananen: 144) of the flow regulator valve (Pananen: 140) to be fluidly coupled to the second port (Chow: 284) of the multi-lumen cannula (Chow: 202) by methods known in the art, wherein the second flow channel of the flow regulator valve is fluidly coupled to a second reservoir, as described above in claim 9.
MPEP § 2143, subsection I.B.  Additionally, the modified device of Pananen and Chow would allow a single delivery channel to deliver different medicaments from the first and second reservoirs taught by Pananen to the patient via separate lumens of the cannula, allowing the device to only create one puncture into the skin of the patient, thus minimizing injury or damage to the injection site.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hassman et al. (WO 2016162755 A2) in view of Alferness et al. (US 8758308 B2).

Regarding claim 14, Hassman teaches (see FIG. 3):
A secondary unit (fill/insert device, member 102), comprising: an opening (first chamber, member 108 and fill port, member 132) configured to receive the prefilled cartridge (120) containing a liquid drug (see FIG. 3, housing chamber 108 houses fill driver 110, “the patient can load the device 102 with medicament, which may include attaching the medicament vial 120 to fill driver 110,” see [p.0017]), wherein a fill needle (member 136) and a cartridge stop (fill reservoir spring, member 144) are within the opening (108, 132), see FIG. 3; a needle insertion mechanism (drive spring, member 118 and insert driver, member 112) configured to actuate an introducing needle device (drive portion, member 152) of an on-body pump device (medicament delivery device, member 104), see [p.0026]; and wherein the fill needle (136) is configured to pierce a septum (fill interface, member 138) of the on-body pump device (104) to deliver the liquid drug to the on-body pump device (104) (see FIG. 3, “…the dispensing portion 140 of the medicament vial 120 can interact with the fill interface 138, such that the hollow fill needle 136 is fluidically connected with the medicament supply [e.g., guided into the interior of the medicament vial 120],” see [p.0022]).  
As described above in claim 4, Hassman teaches the device can be of the patch pump type, see [p.0015].  For example, Hassman references Boit et al. (US 9,211,378 B2) for a patch pump device that can be used with the invention, wherein the patch pump features an actuation element (see FIG. 1, member 268) that is operable to deliver a dose of fluid medicament from a reservoir, see Column 8, Paragraph 3.  However, Hassman does not explicitly disclose a settings dial configured to set or adjust an amount of the liquid drug for delivery into the on-body pump device.
Alferness, in the same field of endeavor, teaches an on-body infusion device that comprises a settings dial (see FIG. 5, member 82) configured to set an amount of liquid drug, such as basal insulin, to be delivered into an on-body infusion device, see Column 5, Lines 4-8.  Alferness teaches that these dials are particularly helpful for patients who 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassman, particularly a patch pump device similar to the one described above, to incorporate the teachings of Alferness by incorporating a settings dial to the outer housing of the patch pump device and coupled to an actuation element, as described above, in order to set or adjust an amount of the liquid drug for delivery from the prefilled cartridge into the reservoir of the on-body pump device.  This modification would allow a variable dose of liquid drug to be dispensed from the prefilled cartridge (via communication between the settings dial, an actuation element, and the fill driver, which carries the prefilled cartridge toward the on-body pump device to fill the reservoir), which Alferness teaches would allow for a device that is helpful for patients who may need a different amount of insulin support at different times during the day.

Regarding claim 15, Hassman further teaches:
The secondary unit (102) of claim 14, wherein the needle insertion mechanism (118, 112) comprises: an insertion mechanism button (see FIG. 3, trigger button, member 166) at a surface of the secondary unit (102), wherein the insertion mechanism button (166) is operable to actuate the insertion mechanism, see [p.0023-0024]; an insertion spring (see FIG. 3, drive spring, member 118) responsive to actuation of the insertion mechanism button (166), see [p.0026]; and a member (see FIG. 3, insert septum (see FIG. 3, insert interface, member 150) of the on-body pump device (104), see FIG. 3 and [p.0026].

Regarding claim 16, the combined device of Hassman and Alferness discloses the claimed invention substantially as claimed, as set forth above in claim 14.  However, Hassman does not explicitly disclose a variable fill mechanism coupled to the opening and operable to extract a volume of the liquid drug from a prefilled cartridge inserted in the opening, wherein the volume is variable based on a volume setting mechanism.
By combining a settings dial, taught by Alferness, to the surface of the secondary unit taught by Hassman, as described above in claim 14, the modified device of Hassman would allow for a variable fill mechanism coupled to a fill chamber operable to extract a volume of liquid drug from a prefilled cartridge inserted in the fill chamber, and wherein the volume is variable based on a volume setting mechanism, see Alferness, Column 5, Paragraph 6.  The volume setting mechanism would involve turning the settings dial to a desired dosage selection, indicating the volume of liquid drug that is to be extracted from the prefilled cartridge.  As described above in claim 14, Alferness teaches a variable fill / volume setting mechanism is beneficial for users who require different amounts of insulin throughout the day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hassman to incorporate the teachings of Alferness in order to couple the settings dial taught by Alferness to the 

Regarding claim 18, Hassman further teaches:
The secondary unit (102) of claim 14, further comprising: a release button (see FIG. 19, retraction button, member 388) that enables the secondary unit (102) to be removed from the on-body pump device (104), see [p.0048-0049].

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783